DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.

35 USC § 102 --Jerez:
The remarks have been found unpersuasive.  Specifically, while flanges 28/29 are not parallel to the longitudinal direction of the standoff, they are parallel to the lateral direction of the standoff.  The claim does not require which direction the guide walls are parallel to the core member.  Therefore Jerez still anticipates this limitation. The remarks further suggest Jerez does not comprise at least four straight sections between standoff 21 and external flanges 28 and flanges 29.  This has not been found persuasive.  Four channels are clearly shown as parallel in the annotated figure provided on page 2 of the Final Rejection of 03/30/2022 (reproduced below).  The claim also does not require the four straight sections to be between the plurality of walls, rather the claim requires the four straight regions to be between the core member and the outermost guide wall.  In Jerez the outermost guide wall is flange 29 and the standoff is the core member.  The four sections are shown in the annotated figure to be between 29 and 21 (note gap 26 between core standoff 21 and 22 disclosed in paragraph [0035]).  Moreover, with respect to the perpendicular arrangement suggested in the remarks, as discussed above the straight sections would still be parallel to the lateral direction of the standoff.  Therefore, the remarks have been found unpersuasive and the rejection stands as discussed herein below.


    PNG
    media_image1.png
    329
    287
    media_image1.png
    Greyscale


35 USC § 102 --Burgess:
	The remarks have been found persuasive. Burgess does not teach a recess, nor four straight sections between the core member and an outermost guide wall.  At best Burgess shows two or three straight sections between the core member and the outermost guide wall.  Although the recess would be obvious in view of Jerez or Sato, Burgess fails to teach the claimed four straight sections between the core member and an outermost guide wall.  Therefore, this grounds for rejection is withdrawn.


35 USC § 103 Ikeda alone
Ikeda alone does not disclose the claimed recess.  However, Jerez still teaches a recess 23 for mating with standoff.  Ikeda and Jerez both teach a screw to retain the insulating core.  Therefore, it would have been obvious to one of ordinary skill in the art to include the recess in the second portion of Jerez in the device of Ikeda because it would align the insulator with the respective portion to facilitate alignment between the bore in the first/second portion such that the bore to receive the screw is aligned and therefore easily assembled.  

35 USC § 103 Ikeda in view of Jerez
The remarks have been unpersuasive for the same reasons as discussed above.  Moreover, the orientation of the flanges of Jerez is not the modification to Ikeda.  Rather, the suggestion in Jerez is to have two flanges in each of the upper and lower portions.  Therefore, Jerez modifies Ikeda by suggesting an additional side wall in the first portion in order to provide a labyrinth like path between overlapping ends of the two cups ([0035]) in order to improve the metallic material trap and avoid a short-circuit.
The remarks are unpersuasive and the rejection stands as discussed herein below.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerez et al. (US pgPub 2015/0270100).
Regarding claim 1, Jerez et al. teach an insulator (figures 6-8) for an ion implantation source ([0031], figures 1 and 3 shows insulator 20 part of extraction electrode for ion implantation), comprising: 
a first portion (fig. 8, inner shielding cup 22), comprising: 
a first plurality of guide walls (external flanges 28), 
a first plurality of channels formed by the first plurality of guide walls (channels formed between flanges 28 when assembled as seen in figure 8), 
a core member (21); and 
a second portion (outer shielding cup 24), comprising: 
a second plurality of guide walls (internal flanges 29), 
a second plurality of channels formed by the second plurality of guide walls (channels between flanges 29), 
a recess ([0035] teaches recess 23 of 22 or recess 25 of 24)
wherein the first portion and the second portion are combined (as seen in figure 8), 
the core member is at least partially inserted into the recess ([0035] and figure 8 shows standoff partially received by each recess)
the first plurality of guide walls, the first plurality of channels, the second plurality of guide walls, and the second plurality of channels form a third channel to the core member when the core member is at least partially inserted into the recess (core member 21 is inserted into the recess 25 of second portion 24 in figure 8 and flanges (claimed walls) 28/29 and channels formed therefore form a third channel (labyrinth-like path, see paragraph ([0035]))
wherein a cross-sectional view of the third channel, 

    PNG
    media_image1.png
    329
    287
    media_image1.png
    Greyscale
 and
wherein, in the cross-sectional view of the third channel:
the first plurality of guide walls and the second plurality of guide walls are parallel to the core member (28 and 29 are parallel to the lateral direction of the standoff 21),
the third channel comprises at least four straight sections between the core member and an outermost guide wall of the first plurality of guide walls and the second plurality of guide walls (see annotated figure above)
the at least four straight sections are parallel to the core member (as seen in annotated figure above, alternatively defining lines perpendicular to the annotated lines, the lines would be parallel to the lateral direction of the standoff 21).
Regarding claim 3, Jerez et al. teach wherein the third channel is formed when at least a subset of the first plurality of guide walls are at least partially inserted into at least a subset of the second plurality of channels and at least a subset of the second plurality of guide walls are at least partially inserted into at least a subset of the first plurality of channels (labyrinth formed when a subset 28 of walls 28 in figure 8 are inserted into at least a subset of 29 of walls 29 as seen in figure 8).
Regarding claim 7, Jerez teaches wherein the third channel forms a back and forth pattern from an outer surface of the first portion to the core member ([0035] and fig. 8 show a back and forth path from outer surface of first portion to the core member 21).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP-H0922675-A)(copy of publication and machine translation submitted herewith) in view of Jerez (first interpretation).
Regarding claim 1, Ikeda teaches an insulator (fig. 1) for an ion implantation source (fig. 3), comprising: 
a first portion (21), comprising: 
a first guide wall (36), 
a first channel formed by the first guide wall (channel formed by 36, when 22 is attached), 
a core member (22); and 
a second portion (20), comprising: 
a second plurality of guide walls (31 and 32), and 
a second plurality of channels formed by the second plurality of guide walls (channel between 31 and 32 and channel formed in 32 when 22 is attached), 
wherein the first portion and the second portion are combined (as see in figure 1), the first guide wall, the first channel, the second plurality of guide walls, and the second plurality of channels form a third channel (third channel formed when 21 is inserted into 20 as seen in figure 1B) to the core member when the core member is at least partially inserted into the second portion (22 is partially inserted into 20)
wherein, in a cross-sectional view of the third channel (fig. 1b), 
the first guide wall and the second plurality of guide walls are parallel to the core member (as seen in figure 1b, side walls of 19 (21) and 20 are parallel to 22), the third channel comprises at least three straight sections between the core member and an outermost guide wall of the first guide wall and the second plurality of guide walls (as seen in figure 1b, three straight sections between core member 22 and outermost wall 20), the at least three straight sections are parallel to the core member (as seen in figure 1b).
Ikeda differs from the claimed invention by only teaching the second portion 20 to have a plurality of guide walls and channels, thus Ikeda fails to specifically disclose a first plurality of guide walls and a first plurality of channels formed by the first plurality of guide walls. Further because Ikeda does not teach a first plurality of channels formed by the first plurality of guide walls, the third channel only has three straight sections, instead of the claimed 4 parallel to the core.
However, Ikeda teaches “one of the two pollution prevention shield cups has a double side wall in order to reduce the deterioration of the insulation due to the contamination of the insulator support of the ion extraction electrode system” ([0012]).  Paragraph [0025] teaches lengthening the cycle of periodic cleaning of the insulator support.
Therefore, since it was known that doubling the side walls of 20 results in reduced contamination, it would be obvious to one of ordinary skill in the art to double the side walls of the first portion (i.e. to create a plurality of channels similarly to portion 20) because it would further reduce contamination and therefore further prolong the periodical cleaning than with just one double side wall as discussed in abstract.  Doubling the first portion 21 in the same manner as the second portion 20 would result a fourth straight line portion parallel to the core because the sidewall portions are offset such that the side wall of 19 may be inserted into the channel formed by sidewalls 20 (as seen in figure 1b).  
Ikeda further differs from the claimed invention by not disclosing a recess, the core member is at least partially inserted into the recess.
However, Jerez teaches a recess, the core member is at least partially inserted into the recess ([0035] and figure 8, see discussion in anticipation rejection above).
Jerez modifies Ikeda by suggesting a recess to mate with the standoff or core insulator.
Since both inventions are directed towards mounting an insulator in a shield with a screw, it would have been obvious to one of ordinary skill in the art to include the recess in the second portion of Jerez in the device of Ikeda because it would align the insulator with the respective portion to facilitate alignment between the bore in the first/second portion such that the bore to receive the screw is aligned and therefore easily assembled.
Regarding claim 2, Ikeda teaches wherein the first guide wall is a first concentric guide wall (1b side wall of 19 is concentric); wherein the first channel is a first concentric channel (concentric with 38); wherein the second plurality of guide walls are a second plurality of concentric guide walls (as seen in figure 1b, concentric side walls of 20); and wherein the second plurality of channels are a second plurality of concentric channels (as seen in figure 1b).
Ikeda only teaches the first portion having a single side wall, however it would be obvious to double the side walls of 19 for the same reasons discussed above to result in a plurality of concentric side walls and channels of the first portion 19 in the same manner as the second portion 20.
Regarding claim 3, Ikeda as modified above teaches wherein the third channel is formed when at least a subset of the first plurality of guide walls are at least partially inserted into at least a subset of the second plurality of channels (figure 1b shows first and second portion inserted to form a third channel, as modified there would be an additional side wall to the first portion by doubling of the walls, see discussion above) and at least a subset of the second plurality of guide walls are at least partially inserted into at least a subset of the first plurality of channels (as seen in figure 1b, see discussion above).
Regarding claim 4, Ikeda teaches wherein a width of each of the first channel and a width of each of the second plurality of channels are greater than 1 mm (channels all disclosed to be greater than 1 mm, see page 5, lines 4-11). Doubling the channels of the first portion of Ikeda was found obvious as discussed above.  When modified to double the side walls to create an additional channel in first portion 21, the width would have to be greater than 1 mm in order to keep the constant 1.5 mm spacing required between channels (see page 5, lines 11-13).
Regarding claim 5, Ikeda as modified above in claim 1 teaches wherein a width of a channel of the first plurality of channels and a width of a channel of the second plurality of channels are different widths (inherent because the channels alternate in figure 1b, each with a wider width, thus an additional channel formed by doubling the first portion 21 would result in a different greater width than the last channel of 20).
Regarding claim 6, Ikeda teaches wherein a spacing between a guide wall of the first plurality of guide walls and a guide wall of the second plurality of guide walls is greater than 0.5 millimeters (the mutual distance between the sidewalls and the insulator pillar are 1.5 mm, lines 11-13 on page 5 of machine translation.  Same would apply when adding a doubling portion 21 so that the distance between sidewalls remains constant).


Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP-H0922675-A)(copy of publication and machine translation submitted herewith) in view of Jerez (second interpretation).
Regarding claim 1, Ikeda teaches the same limitations as above.
Ikeda differs from the claimed invention by only teaching the second portion 20 to have a plurality of guide walls and channels, thus Ikeda fails to specifically disclose a first plurality of guide walls and a first plurality of channels formed by the first plurality of guide walls. Further because Ikeda does not teach a first plurality of channels formed by the first plurality of guide walls, the third channel only has three straight sections, instead of the claimed 4 parallel to the core.
However, Jerez teaches a first portion (fig. 8, inner shielding cup 22), comprising: 
a first plurality of guide walls (external flanges 28), 
a first plurality of channels formed by the first plurality of guide walls (channels formed between flanges 28)
a forth side wall parallel to the core (see annotated figure in the remarks section above) and  a recess, the core member is at least partially inserted into the recess ([0035] and figure 8, see discussion in anticipation rejection above).
Jerez modifies Ikeda by suggesting a doubling of the guide walls of the first portion along with the second portion. Jerez further modifies Ikeda by suggesting a recess to mate with the standoff or core insulator.
Since both devices are directed towards trapping metallic material to avoid short-circuiting, it would have been obvious to double the side walls (and thus the channels) of the first portion of Ikeda as suggested in Jerez et al. because it would form a labyrinth path to further improve the metallic material trap and avoiding short-circuiting.  Further since Ikeda already discloses doubling the walls (and thus the channels) of the second portion, the suggestion of doubling the walls in Jerez to prevent short circuit further shows that the doubling would result in more prolonged periods between cleaning as in Ikeda. Further, since both inventions are directed towards mounting an insulator in a shield with a screw, it would have been obvious to one of ordinary skill in the art to include the recess in the second portion of Jerez in the device of Ikeda because it would align the insulator with the respective portion to facilitate alignment between the bore in the first/second portion such that the bore to receive the screw is aligned and therefore easily assembled.
Regarding claim 4, Ikeda teaches wherein a width of each of the first channel and a width of each of the second plurality of channels are greater than 1 mm (channels all disclosed to be greater than 1 mm, see page 5, lines 4-11).
Doubling the channels of the first portion of Ikeda was found obvious as discussed above.  When modified to double the side walls to create an additional channel in first portion 21, the width would have to be greater than 1 mm in order to keep the constant 1.5 mm spacing required between channels (see page 5, lines 11-13).
Regarding claim 6, Ikeda teaches wherein a spacing between a guide wall of the first plurality of guide walls and a guide wall of the second plurality of guide walls is greater than 0.5 millimeters (the mutual distance between the sidewalls and the insulator pillar are 1.5 mm, lines 11-13 on page 5 of machine translation.  Same would apply when adding a doubling portion 21 so that the distance between sidewalls remains constant).

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Burgess (US pgPub 2017/0140895) in view of Jerez.
Regarding claim 1, Ikeda teaches the same limitations as above.
Ikeda differs from the claimed invention by only teaching the second portion 20 to have a plurality of guide walls and channels, thus Ikeda fails to specifically disclose a first plurality of guide walls and a first plurality of channels formed by the first plurality of guide walls. Further because Ikeda does not teach a first plurality of channels formed by the first plurality of guide walls, the third channel only has three straight sections, instead of the claimed 4 parallel to the core.
Burgess teaches doubling of walls of both the first and second portion (110 and 108 respectively).
Burgess modifies Ikeda by suggesting a doubling of walls of the first portion in addition to the second portion, resulting in the first plurality of channels and four straight lines in the device of Ikeda parallel to the core member.
Since both inventions are directed towards protecting an insulator, it would have been obvious to one of ordinary skill in the art to have the doubling of side walls of the first portion of Ikeda as suggested by Burgess because the tortuous path would mitigate the migration of particulate from the external environment and protect the integrity of the insulator ([0027]).
Ikeda in view of Burgess fail to disclose the claimed recess.
However, the recess was known to Jerez.
Jerez modifies the combined device for the same reasons discussed above.
Regarding claim 2, Ikeda in view of Burgess1 teaches wherein the first plurality of guide walls are a first plurality of concentric guide walls (Burgess, 164a/164b are concentric as seen in figure 2b); wherein the first plurality of channels are a first plurality of concentric channels (as seen in figure 2b); wherein the second plurality of guide walls are a second plurality of concentric guide walls (as seen in figure 2a 160a/160b are concentric); and wherein the second plurality of channels are a second plurality of concentric channels (as seen in figure 2a).
Regarding claim 3, Ikeda in view of Burgess2 teaches wherein the third channel is formed when at least a subset of the first plurality of guide walls are at least partially inserted into at least a subset of the second plurality of channels and at least a subset of the second plurality of guide walls are at least partially inserted into at least a subset of the first plurality of channels (all of 160a/160b and 164a/164b are used to form the third channel as seen in figure 3).
Regarding claim 5, Ikeda in view of Burgess3  teaches wherein a width of a channel of the first plurality of channels and a width of a channel of the second plurality of channels are different widths (inherent in order for channel formed by 160a/160b to receive channel formed by 164b/164a as seen in figure 3).
Regarding claim 7, Ikeda in view of Burgess4  teaches wherein the third channel forms a back and forth pattern from an outer surface of the first portion to the core member (as seen in figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations from Burgess
        2 All citations from Burgess
        3 All citations from Burgess
        4 All citations from Burgess